Citation Nr: 0422241	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  02-20 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming



THE ISSUES

Entitlement to a rating in excess of 20 percent bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1943 to April 1946.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Cheyenne Regional Office (RO) of the 
Department of Veterans Affairs (VA), which confirmed and 
continued a 20 percent rating for bilateral hearing loss 
disability.  In August 2004, the Board granted the 
appellant's motion to advance his appeal on the docket due to 
advanced age.


FINDING OF FACT

The veteran has Level III hearing acuity in the right ear and 
Level VIII hearing acuity in the left ear.  


CONCLUSION OF LAW

A rating in excess of 20 percent for bilateral hearing loss 
is not warranted. 38 C.F.R. §§ 1155 (West 2002); 38 C.F.R. §§ 
4.85, Tables VI, VIA,VII, Code 6100, 4.86 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
have been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). The VCAA and implementing regulations apply in the 
instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the rating decision denying 
his claim.  In the September 2002 decision, in a November 
2002 statement of the case (SOC), and in a supplemental 
statement of the case (SSOC) in January 2003, he was notified 
of the evidence necessary to substantiate his claim, and of 
what was of record.  He was advised of the basis for the 
continuation of a 20 percent rating for his hearing loss; the 
criteria for rating hearing loss were outlined.  

A letter in July 2002 (preceding the decision appealed) 
specifically advised him of the VCAA.  Although he was asked 
to respond with any new evidence in support of his claim 
within 30 days, he was also advised that evidence submitted 
within a year would be considered.  In fact, all evidence 
received in the interim has been accepted for the record and 
considered.  Although he was not told verbatim to submit 
everything he had pertinent to his claim, he received 
equivalent notice.  At any rate, correspondence on his behalf 
in September 2002 indicated he had nothing more to submit.  
So advising him at this point to submit everything pertinent 
to his claim would be a totally useless exercise.  In one 
form or another, he has received all notice required. 

There is no indication that any pertinent evidence remains 
outstanding.  (As noted, in September 2002 the veteran's 
representative indicated there was no further evidence to 
submit.)  VA has arranged for the veteran to be examined.  
The duty to assist is met.

II.	Factual Background

The veteran's hearing loss was noted in service.  Service 
connection was established in 1946.  The 20 percent current 
rating has been in effect since 1971, and is protected.   

In July 2002, the veteran claimed that his hearing loss 
became worse and requested a new VA audiological examination.  

On August 2002 VA audiometry, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
50
85
85
95
   LEFT
-
65
90
90
100

The average right ear puretone threshold was 79 decibels, and 
speech discrimination was 88 percent.  The average left ear 
puretone threshold was 86 decibels, and speech discrimination 
was 76 percent.  It was noted that the veteran had a mild to 
profound sensorineural hearing loss in both ears.  

III.	Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state- licensed audiologist) including puretone thresholds 
and speech discrimination (Maryland CNC test). See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Table VII 
is used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear. 

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).
Here, official audiometry in the August 2002 revealed an 
average puretone threshold of 79 decibels and speech 
discrimination of 88 percent in the right ear, and an average 
puretone threshold of 86 decibels with 76 percent 
discrimination in the left ear.  Under Table VI, such hearing 
acuity reflects Level III hearing in the right ear and level 
V hearing in the left ear.  Since all puretone thresholds in 
the left ear exceed 55 decibels, that ear may alternatively 
be rated under Table VIA.  Under those criteria, the left ear 
has Level VIII hearing.  As that is the more favorable 
designation, it will be the one applied.  Combining the 
hearing level designations for the two ears under Table VII 
results in 20 percent rating under Code 6100 being warranted. 

As noted the rating of hearing loss disability involves the 
mechanical application of the rating schedule to numeric 
designations assigned to official audiometry results.  Here, 
that establishes that a 20 percent rating is warranted.  The 
veteran's representative argues that the veteran's hearing 
loss disability approximates the criteria for a higher 
rating.  In that regard, it is noteworthy that the rating 
criteria set specific parameters for hearing level 
designations.  Average puretone thresholds and speech 
discrimination percentages place the hearing acuity of the 
ear in question within the specific parameters.  When hearing 
acuity is within the parameters of a hearing level, it cannot 
be held to more closely approximate the parameters of the 
next higher level.  

The Board recognizes that hearing loss is a progressive 
disability.  Future increase in hearing loss impairment could 
present a basis for reopening this claim.  


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
is denied.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



